                                                                                   Case 2:20-cv-00121-JAD-BNW Document 15 Filed 04/03/20 Page 1 of 4



                                                                               1    Amy M. Samberg, NV Bar No. 10212
                                                                                    asamberg@fgppr.com
                                                                               2    FORAN GLENNON PALANDECH
                                                                               3    PONZI & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                               4    Phoenix, AZ 85004
                                                                                    Telephone: 602-926-9880
                                                                               5    Facsimile: 312-863-5099
                                                                               6    Dylan P. Todd, NV Bar No. 10456
                                                                               7    dtodd@fgppr.com
                                                                                    Lee H. Gorlin, NV Bar No. 13879
                                                                               8    lgorlin@fgppr.com
                                                                                    FORAN GLENNON PALANDECH
                                                                               9    PONZI & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                              10    Henderson, NV 89052
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11    Telephone: 702-827-1510
                                                                                    Facsimile: 312-863-5099
                                                                              12
                                                                                    Attorneys for Plaintiff Primerica Life
                                                                              13    Insurance Company
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                            Henders on, Nevada 89052




                                                                                                               UNITED STATES DISTRICT COURT
                                                                              15                                       DISTRICT OF NEVADA

                                                                              16    PRIMERICA LIFE INSURANCE COMPANY,
                                                                                    a foreign corporation,                              CASE NO. 2:20-cv-00121-JAD-BNW
                                                                              17
                                                                              18                          Plaintiff,
                                                                                                                                        MOTION FOR SCHEDULING
                                                                              19            v.                                          CONFERENCE PURSUANT TO
                                                                                                                                        LOCAL RULE 22-1.
                                                                              20    KAREN V. AGUILAR, an individual;
                                                                                    GWENDOLYN LEAH DYSON, as
                                                                              21    Administrator of the Estate of John Leonard
                                                                              22    Coleman; AMERICAN FUNERAL
                                                                                    FINANCIAL, LLC, a South Carolina limited
                                                                              23    liability corporation and, DOES 1-10,

                                                                              24    Defendants.
                                                                              25           Pursuant to Local rule 22-1, Interpleader Plaintiff Primerica Life Insurance Company
                                                                              26   (“Plaintiff”) hereby moves this court for a scheduling conference pursuant to Local Rule 22-1.
                                                                              27   This Motion is based on the pleadings and papers on file and the attached memorandum points and
                                                                              28   authorities.


                                                                                                                                  -1-
                                                                                   Case 2:20-cv-00121-JAD-BNW Document 15 Filed 04/03/20 Page 2 of 4



                                                                               1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                               2          Local Rule 22-1 provides:

                                                                               3          LR 22-1. INTERPLEADER ACTIONS

                                                                               4          In all interpleader actions, the plaintiff must file a motion requesting that the court
                                                                                          set a scheduling conference. The motion must be filed within 30 days after the first
                                                                               5          defendant answers or otherwise appears. At the scheduling conference, the plaintiff
                                                                                          must advise the court about the status of service on all defendants who have not
                                                                               6          appeared. In addition, the court and parties will develop a briefing schedule or
                                                                                          discovery plan and scheduling order for resolving the parties’ competing claims. If
                                                                               7          the plaintiff fails to prosecute the interpleader action by failing to file the motion
                                                                                          required by this rule, the court may dismiss the action. No discharge will be granted
                                                                               8          and no plaintiff will be dismissed before the scheduling conference takes place.
                                                                               9          Here, there are three defendants, Karen Aguilar (“Aguilar”), Gwendolyn Dyson, as the

                                                                              10   administrator of the estate (“Dyson”), and American Funeral Financial, LLC (“AFF”). AFF
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   waived service of summons on January 27, 2020. (ECF No. 3). Aguilar waived service of

                                                                              12   summons on January 29, 2020. (ECF No. 6). Dyson refused to waive service of summons. 1

                                                                              13   Therefore, Dyson was personally served on March 11, 2020. 2 (ECF No. 9).
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14          On March 20, 2020, AFF filed its Answer (and Crossclaim against Dyson), becoming the
                                            Henders on, Nevada 89052




                                                                              15   first defendant to answer or otherwise appear. (ECF No. 10). Aguilar filed her answer on March

                                                                              16   30, 2020. (ECF No. 12). Accordingly, Plaintiff is on the clock to file this Motion pursuant to LR

                                                                              17   22-1, and hereby requests the scheduling of a status conference. At the scheduling conference,

                                                                              18   Plaintiff will provide an updated status of service on all defendants who have not appeared, work

                                                                              19   to create a briefing schedule and scheduling order, and ask this court for an Order to deposit the

                                                                              20   contested interplead funds and to dismiss Plaintiff from this action.

                                                                              21   ///

                                                                              22   ///

                                                                              23   ///

                                                                              24
                                                                                   1
                                                                              25     On February 20, 2020, Dyson’s counsel, Kendal Weisenmiller indicated that she was not
                                                                                   authorized to waive service and Dyson would be seeking new counsel. Weisenmiller refused to
                                                                              26   provide any further clarification or to respond to any of Plaintiff’s emails or telephone calls, let
                                                                                   alone confirm that she no longer represents Dyson after that point. Plaintiff is proceeding as if
                                                                              27   Dyson is unrepresented.
                                                                                   2
                                                                                    Dyson’s 21-day deadline to answer the initial Complaint was Wednesday, April 1, 2020, no
                                                                              28   Answer has been filed to date.


                                                                                                                                   -2-
                                                                                   Case 2:20-cv-00121-JAD-BNW Document 15 Filed 04/03/20 Page 3 of 4



                                                                               1          Accordingly, Plaintiff respectfully requests that this Court grant its Motion for a Scheduling

                                                                               2   Conference pursuant to Local Rule 22-1.

                                                                               3      Dated this 3rd day of April 2020.
                                                                                                                                FORAN GLENNON PALANDECH PONZI &
                                                                               4                                                RUDLOFF PC
                                                                               5
                                                                                                                                   By:     /s/ Lee H. Gorlin                       /
                                                                               6                                                         Amy M. Samberg (NV Bar No. 10212)
                                                                                                                                         400 East Van Buren Street, Suite 550
                                                                               7                                                         Phoenix, AZ 85004
                                                                               8                                                         Dylan P. Todd (NV Bar No. 10456)
                                                                               9                                                         Lee H. Gorlin (NV Bar No. 13879)
                                                                                                                                         2200 Paseo Verde Parkway, Suite 280
                                                                              10                                                         Henderson, NV 89052
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11                                                         Attorneys for Plaintiff Primerica Life
                                                                                                                                         Insurance Company
                                                                              12
                                                                              13
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                   IT IS ORDERED that ECF No. 15 is
                                                                              14
                                            Henders on, Nevada 89052




                                                                                   GRANTED.
                                                                              15
                                                                                   IT IS FURTHER ORDERED that a
                                                                              16   scheduling conference is set for April
                                                                                   22, 2020 at 1:00 p.m. This hearing will
                                                                              17   be telephonic. Parties are directed to
                                                                              18   dial (877) 810-9415 and enter access
                                                                                   code 2365998 when prompted. Please
                                                                              19   contact Courtroom Administrator Jeff
                                                                                   Miller at 702-464-5420 with any
                                                                              20   questions.
                                                                              21
                                                                              22
                                                                              23    IT IS SO ORDERED
                                                                              24
                                                                                    DATED: April 06, 2020
                                                                              25
                                                                              26
                                                                              27    __________________________________________________
                                                                              28    BRENDA WEKSLER
                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                                  -3-
                                                                                   Case 2:20-cv-00121-JAD-BNW Document 15 Filed 04/03/20 Page 4 of 4



                                                                               1                                 CERTIFICATE OF SERVICE

                                                                               2          I certify that a copy of the foregoing MOTION FOR SCHEDULING CONFERENCE

                                                                               3   PURSUANT TO LOCAL RULE 22-1. was served by the method indicated:

                                                                               4
                                                                                   ☐       BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                                           number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                               5
                                                                                           A printed transmission record is attached to the file copy of this document(s).
                                                                               6           BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                                   
                                                                                           postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                               7
                                                                                           to the parties who have yet to appear, as set forth below.
                                                                               8
                                                                                            Gwendolyn Leah Dyson
                                                                               9            1012 Allure Drive
                                                                                            Las Vegas, Nevada, 89128
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                            Defendant in Proper Person
                                                                              11
                                                                                          BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
                                                                              12           service upon the Court’s Service List for the above-referenced case.
                                                                              13          BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                           the individual(s) listed below.
                                                                              14
                                            Henders on, Nevada 89052




                                                                              15
                                                                                    Dated: April 3, 2020.
                                                                              16
                                                                              17                                               /s/ Rita Tuttle
                                                                                                                              An Employee of Foran Glennon
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                -4-
